Citation Nr: 1208706	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-20 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fecal incontinence, as secondary to the service-connected prostate cancer, status post-radical prostatectomy.

2.  Entitlement to a rating in excess of 20 percent for prostate cancer, status post-radical prostatectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In January 2010, the Veteran testified at an informal conference at the RO before a decision review officer.  A summary of the conference has been associated with the claims file.

A brief historical overview reflects that, pursuant to 38 C.F.R. §4.115b, Diagnostic Code (DC) 7528, the RO, in a March 2007 rating decision, initially granted service connection for the Veteran's prostate cancer and assigned a 100 percent disability evaluation, effective November 24, 2006.  [By way of a June 2007 rating decision, an earlier effective date of June 30, 2006 for that disability was assigned.]  According to DC 7528, an evaluation of 100 percent is assigned during active malignancy or antineoplastic therapy.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon the VA examination or any subsequent examination shall be subject to the provisions of §3.105(e), and if there is no local reoccurrence or metastasis, the veteran should be rated on residuals as voiding dysfunction or renal dysfunction.

After the Veteran underwent a March 2008 VA examination, pursuant to §3.105(e), and in a subsequent rating decision dated in March 2008, the RO proposed a decrease of the evaluation for the Veteran's service-connected prostate cancer to 20 percent.  The Veteran was informed that he must present medical evidence to show that a reduction was not warranted and that a final decision would be rendered after 60 days.  In a June 2008 rating decision, the RO reduced the disability evaluation from 100 percent to 20 percent, effective August 1, 2008.  The Veteran subsequently disagreed with the 20 percent evaluation assigned.  In disagreeing with the 20 percent evaluation, the Veteran has not indicated that he believes that the reduction was improper and that the 100 percent rating should be restored.  Rather, his contentions indicate that he believes that his symptoms are more severe than the currently assigned 20 percent evaluation.  As all the provisions of 38 C.F.R. § 3.105 have been complied with, the Board finds that the only portion of this issue that is currently before the Board is entitlement to a rating in excess of 20 percent for the Veteran's prostate cancer, status post-radical prostatectomy.  

The issue of entitlement to service connection for a disability manifested by fecal incontinence, as secondary to the service-connected prostate cancer, status post-radical prostatectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

Throughout the appeal period, the Veteran's prostate cancer, status post-radical prostatectomy, is manifested by urinary incontinence requiring the wearing of absorbent materials that must be changed no more than two to four times per day and by urinary frequency consisting of a daytime voiding interval of one hour.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for prostate cancer, status post-radical prostatectomy, but no higher, have been met, effective from August 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115a, 4.115b, DC 7528 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that a veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to a particular veteran's circumstances-that is-VA need not notify a veteran of the specific diagnostic codes that may be considered or notify him/her of any need for evidence demonstrating the effect that the worsening of the disability has on his/her daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the Board observes that the Veteran did not actually file a claim for an increased rating.  Rather, the rating decision on appeal arose from a review examination as the Veteran's disability has a likelihood of improvement and as the previous evaluations were not considered permanent.  The March 2008 rating decision proposing a reduction notified the Veteran of the criteria required for an evaluation in excess of 20 percent.  The Board acknowledges that the Veteran was not informed that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought as well as their severity and duration. 

However, the Veteran's full participation in this appeal, including his testimony at the January 2010 informal conference, shows that he had actual knowledge of the evidence required to substantiate his claim for an increased evaluation and of how disabilities are evaluated.  Additionally, the Veteran has been represented by a veterans' service organization (VSO) throughout this appeal.  Neither the Veteran nor his representative has contended that he was prejudiced by the lack of proper notice.  Therefore, the Board finds that a remand to issue VCAA notice with regards to the issue of a rating in excess of 20 percent for prostate cancer, status post-radical prostatectomy is not needed.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and secured examinations in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional relevant medical records that have not been obtained and associated with his file.  Thus, VA's duty to assist with respect to obtaining relevant treatment records concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c) (1)-(3).  

The pertinent VA examinations with respect to the issue adjudicated herein were obtained in March 2008 and April 2008.  Additionally, an examination in February 2010 for the Veteran's service connection claim also provided information pertinent to the rating criteria.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record (including the Veteran's statements) and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran contends that he is entitled to a rating in excess of 20 percent for his service-connected prostate cancer, status post-radical prostatectomy, due to the severity of his symptomatology.  As will be discussed in further detail in the following decision, the Board finds that a higher evaluation of 40 percent, but no higher, is warranted for this service-connected disability.  The pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective of complaints of an increase in relevant symptomatology.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The Court has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, a staged rating is not warranted in this claim.  

Further, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In this case, service connection has been granted for prostate cancer, status post-radical prostatectomy.  This disability is rated as 20 percent disabling under 38 C.F.R. § 4.115b, DC 7528, which evaluates impairment resulting from malignant neoplasms of the genitourinary system.  Malignant neoplasms of the genitourinary system are to be rated 100 percent during active malignancy or antineoplastic chemotherapy.  Six months following completion of such treatment, residual disability is to be evaluated by a mandatory VA examination conducted at that time.  If there has been no recurrence or metastasis, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.  

Because the Veteran's prostate cancer residuals include voiding dysfunction, and no renal dysfunction has been shown, the Board will rate his prostate cancer residuals as voiding dysfunction.  Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2011).

In this case, the Veteran has been awarded a 20 percent evaluation for urinary frequency.  This evaluation is warranted when urinary frequency consists of daytime voiding interval between one to two hours, or; awakening to void three to four times per night.  Id.  The next higher rating of 40 percent is warranted when urinary frequency consists of daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id. 

For urine leakage (voiding dysfunction), a 20 percent rating is warranted when continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requires the wearing of absorbent materials which must be changed less than two per day.  Id.  The next higher evaluation of 40 percent is warranted when continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requires the wearing of absorbent materials which must be changed two to four times per day.  Id.  A 60 percent rating is warranted when continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  Id.  

For obstructed voiding, the highest rating available is 30 percent rating, which is warranted for urinary retention requiring intermittent or continuous catheterization.  Id.  

Here, the Veteran was afforded a VA examination in March 2008.  He reported having to urinate hourly during the day and four to five times at night.  He wore three to four pads during the day and one to two pads at night.  He had occasional hesitancy, but had a good stream and no dysuria.  The Veteran had a problem with incontinence, which occurred with bending, lifting, rolling over in bed, or waiting too long to go to the bathroom.  It also occurred if he got up too quickly from lying down to the sitting position or if he moved from the sitting to the standing position.  At a VA examination in April 2008, the Veteran reported that the only changes since the March 2008 examination were that he now used one urinary pad on average during the night and two to three during the day.  

According to VA treatment records, the Veteran denied frequency, urgency, difficulty starting/stopping stream, pain, burning, and hematuria in November 2008.  He had nocturia twice nightly.  In his May 2009 substantive appeal, he reported that he continued to have problems with leakage and frequent urination.  A treatment record dated in October 2009 shows that he reported having some urinary frequency, urgency, and nocturia once per night.  A record dated in December 2009 indicates that the Veteran denied hematuria, dysuria, or urinary incontinence.  He testified at his January 2010 informal conference that he felt like he had to go every hour during the day and two to three times at night.  He complained of leakage during the day and had had to change his clothing a few times.  At a February 2010 VA examination for his service connection claim, the Veteran reported urinating hourly during the day.  

Initially, the Board notes that urinary retention requiring intermittent or continuous catheterization has not been shown.  Thus, a 30 percent rating, based on obstructed voiding, is not warranted.  

However, in affording the Veteran the benefit-of-the-doubt, the Board finds that a 40 percent evaluation is warranted during the duration of the appeal period.  In this case, the Veteran reported having incontinency at the March 2008 and April 2008 VA examinations.  He also reported wearing three to four pads during the day and one to two pads at night in March 2008 and one pad on average during the night and two to three during the day in April 2008.  A 40 percent rating is warranted for urine leakage when urinary incontinence requires the wearing of absorbent materials which must be changed two to four times per day.  Therefore, the Veteran's reports at the March 2008 and April 2008 examinations show that a 40 percent rating is warranted.

The Board acknowledges that the evidence after the April 2008 examination does not show that the Veteran continues to wear pads; or, if he does wear pads, the frequency with which they must be changed.  However, the pertinent treatment records and the Veteran's statements suggest that a 40 percent rating is currently warranted for urinary frequency daytime voiding interval less than one hour.  In this regard, the Veteran's statements have indicated that he voids about once an hour.  Although a 20 percent rating is warranted for daytime voiding interval between one to two hours, the Board finds that the Veteran's current disability picture more nearly approximates the criteria required for a 40 percent rating.  As argued by the representative, the evidence is between the evaluations for a 20 percent rating and a 40 percent rating.  In those cases, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See January 2012 informal hearing presentation; 38 C.F.R. § 4.7.  When affording the Veteran the benefit-of-the-doubt, the evidence suggests that the Veteran's total disability picture is more severe than a 20 percent rating for daytime voiding interval-and, in fact, more nearly approximates the requirements for the next higher rating of 40 percent throughout the appeal period.  

However, a 60 percent rating is not warranted as the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day has not been shown.  
 
Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's prostate cancer, status post-radical prostatectomy warrants a rating of 40 percent, but no higher, effective August 1, 2008, the date the 20 percent rating was assigned.  

Moreover, the Board finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the prostate cancer, status post-radical prostatectomy, has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the Veteran's prostate cancer, status post-radical prostatectomy, has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected prostate cancer, status post-radical prostatectomy.  Indeed, the Veteran has been shown to be gainfully employed during this appeal.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not, therefore, been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a 40 percent rating, but no higher, for the service-connected prostate cancer, status post-radical prostatectomy, from August 1, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board observes that a May 2010 rating decision denied service connection for a disability manifested by fecal incontinence, as secondary to the service-connected prostate cancer, status post-radical prostatectomy.  In June 2010, the Veteran submitted a timely notice of disagreement (NOD) of that denial.  

However, no statement of the case (SOC) has been issued as to the Veteran's claim for service connection for a disability manifested by fecal incontinence, as secondary to the service-connected prostate cancer, status post-radical prostatectomy.  Accordingly, this issue must be remanded to allow the RO the opportunity to provide the Veteran with an SOC on this claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issue of entitlement to service connection for a disability manifested by fecal incontinence, as secondary to the service-connected prostate cancer, status post-radical prostatectomy.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  This claim should be certified, and returned, to the Board only if a timely substantive appeal is filed.

No action is required of the Veteran until he is notified by the RO.  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


